Citation Nr: 0509917	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  97-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
with a total gastrectomy due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1963 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran and his son testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO in 
December 2004.  


FINDINGS OF FACT

1.  The veteran participated in the clean-up activities 
following a nuclear bomb accident near Palomares, Spain, in 
January and February 1966.  In the course of those 
activities, he was exposed to ionizing radiation.  

2.  The medical evidence shows that the veteran developed 
gastric lymphoma in 1991.  

3.  The medical evidence shows that the veteran's gastric 
lymphoma was caused by his exposure to ionizing radiation 
during service.  


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's 
lymphoma with a total gastrectomy due to exposure to ionizing 
radiation have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed February 1997 rating decision, a May 
1997 statement of the case, and supplemental statements of 
the case dated in October 1997, April 1999, January 2003, and 
August 2003 that discussed the pertinent evidence, and the 
laws and regulations related to claim of service connection 
for non-Hodgkin's lymphoma with a total gastrectomy due to 
exposure to ionizing radiation.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.  

In addition, in a June 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in June 2003 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In June 
2003, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in August 2003.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  For 
purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-
malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; and 
(xxii) lymphomas other than Hodgkin's disease.  For the 
purposes of this section: (i) bone cancer must become 
manifest within 30 years after exposure; (ii) leukemia may 
become manifest at any time after exposure; (iii) posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure; and (iv) other diseases specified must become 
manifest 5 years or more after exposure.  38 C.F.R. § 3.311.  
That section establishes a procedural framework for 
adjudicating claims involving exposure to ionizing radiation; 
it does not provide a basis for presuming service connection.  
Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. Aug. 7, 1997), cert. 
denied, 118 S. Ct. 1171 (Mar. 2, 1998)

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The record shows that the veteran participated in containment 
and clean-up activities for approximately one month following 
an incident near Palomares, Spain, in January 1966 after the 
mid-air collision of a United States Air Force B-52 and an 
Air Force tanker that resulted in exposure of the Plutonium 
core of two of the four nuclear bombs from the B-52.  The 
records indicate that he was among the first servicemen on-
site on January 17, 1966, the day the accident occurred.  

The veteran has indicated, in numerous statements and in 
testimony at his personal hearing, that he was not evaluated 
for radiation exposure in any way until several days into the 
clean-up, when a Geiger counter showed that he and his 
comrades were "red hot."  He has stated that they were 
instructed to strip out of their clothes and to wash off in 
the Mediterranean Sea and that they were then provided new 
clothing.  He has vehemently denied ever having provided a 
urine sample while in Spain, although service department 
records indicate that such samples from him and others were 
apparently discovered for the first time in 1998.  

The records also show that the veteran was diagnosed as 
having a B cell lymphoma of the stomach in early 1991 and 
underwent a subtotal gastrectomy, gastrojejunostomy, 
omentectomy, splenorrhaphy, and feeding jejunostomy, followed 
by chemotherapy.  

The veteran's private gastroenterologist wrote in April 1996 
that, "As is well documented, patients with exposure to 
increased doses of ionizing radiation have a higher incidence 
of lymphomas and leukemias...  It is likely, in my opinion, 
that his exposure to radiation at that time predisposed him 
to this condition," referring to the veteran's radiation 
exposure at Palomares, Spain, and his gastric B cell 
lymphoma.  

In July 2002, in response to an inquiry by the veteran's 
United States Congressman, the Air Force Deputy Chief, 
Congressional Inquiry Division, wrote that analysis of a 
urine specimen provided by the veteran on January 18, 1966, 
had "no detectable activity."  The letter also stated, 
however, that a study by the Air Force Surgeon General had 
stated that "dose estimates from urine analyses were not 
useful as representative intakes and doses."  The letter 
further reported that 

In determining a dose estimate for [the 
veteran], worst-case assumptions were 
used.  Specifically, it was assumed that 
[he] was exposed to small, resuspended 
particles for a period of four weeks of 
heavy work.  The report states that the 
main source of exposure rose from 
resuspension of the material from 
activities and winds.  [The veteran's] 
dose estimate for a four week period of 
heavy work, assuming a small particle 
size from resuspension, is 0.1133 rem 
[Cumulative Effective Dose Equivalents].  

As required by § 3.311(b)(1), inasmuch as the veteran 
participated in a radiation-risk activity and had a 
radiogenic disease as defined by that section, his case was 
forwarded to VA's Under Secretary for Benefits, who obtained 
an advisory opinion from VA's Chief Public Health and 
Environmental Hazards Officer on behalf of the Under 
Secretary for Health concerning the relationship between the 
veteran's disability and his exposure to radiation in 
service.  The Chief Public Health and Environmental Hazards 
Officer's December 2002 opinion noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988, does not 
provide screening doses for malignant lymphomas.  The opinion 
stated that the sensitivity of lymphatic tissue to radiation-
induced malignancy is considered to be very low or absent and 
that the association of non-Hodgkin's lymphomas with 
radiation exposure has been inconsistent, citing two recent 
medical texts.  The opinion concluded that, in light of the 
above, it was unlikely that the veteran's lymphoma can be 
attributed to exposure to ionizing radiation in service.  The 
Under Secretary for Benefits wrote in December 2002 that, as 
a result of the above opinion and following review of the 
evidence in its entirety, it was his opinion that there was 
no reasonable possibility that the veteran's lymphoma 
resulted from radiation exposure in service.  

It is clear that the veteran participated in a radiation-risk 
activity during service (as defined by 38 C.F.R. 
§ 3.311(b)(1)(i)) and that, as a result of that 
participation, was in fact exposed to ionizing radiation 
during service.  It is also established that, approximately 
25 years after that exposure, he developed gastric lymphoma, 
a radiogenic disease as defined by 38 C.F.R. § 3.311(b)(2).  
The only factor about which there is some question is whether 
his lymphoma can be attributed to his in-service exposure to 
ionizing radiation.  

The veteran's treating physician has indicated that it is 
well documented that patients with exposure to increased does 
of ionizing radiation have a higher incidence of lymphomas.  
He concluded that it was likely that his exposure to 
radiation during service predisposed him to his lymphoma.  On 
the other hand, VA's Chief Public Health and Environmental 
Hazards Officer stated that lymphatic tissue's sensitivity to 
ionizing radiation was very low or absent and that, 
therefore, it was unlikely that the radiation exposure caused 
the lymphoma.  

The Board could seek another opinion to resolve this conflict 
of opinions.  However, the Board believes that, for guidance, 
we need only turn to the law governing service connection 
based on the presumed relationship between a radiogenic 
disease and a radiation-risk activity during service, see 
38 U.S.C.A. § 1112(c) (West 2002), and decisions of the 
United States Court of Appeals for Veterans Claims (Court).  
By establishing § 1112(c), Congress clearly acknowledged a 
significant possibility of a causal relationship between 
exposure to ionizing radiation and the subsequent development 
of lymphoma, in contradistinction to the Chief Public Health 
and Environmental Hazards Officer's statement; the Board must 
defer to the clear intent of Congress in this regard.  The 
Board recognizes that § 1112(c) and its implementing 
regulations, 38 C.F.R. §§ 3.307, 3.309 (2004), are not 
directly applicable to this case, insofar as the radiation-
risk activities enumerated therein do not specifically 
include participation in the clean-up activities following 
the Palomares accident.  Nevertheless, the medical principles 
that supported Congress' action must certainly be applicable 
in this case, inasmuch as the type of radiation exposure the 
veteran experienced is basically identical in nature to that 
anticipated by the law.  And non-Hodgkin's lymphoma is among 
the diseases listed in § 3.309(d).  

In addition, the Court held in Stone v. Gober, 14 Vet. App. 
116 (2000), that while the Under Secretary for Benefits was 
not required to explicitly consider each of the factors in 
§ 3.311(e), Hilkert v. West, 12 Vet. App. 145, 149-50 (1999), 
the cursory explanation provided by the Under Secretary in 
Stone, which was identical to the Under Secretary's opinion 
in this case, did not provide adequate rationale for the 
conclusion that there was no reasonable possibility that the 
veteran's cancer was caused by his in-service exposure as 
required by 38 C.F.R. § 3.311(c)(ii).  The Court further held 
in Stone that the Board erred in relying on that opinion.  
Although the Court's conclusions in Stone are not strictly 
precedential and binding in this case, they are certainly 
indicative of the Court's approach to such evidence and 
should be afforded due deference.  

Therefore, the Board accords considerably less probative 
value to the opinions by the Under Secretary for Health and 
the Chief Public Health and Environmental Hazards Officer 
than to the opinion by the veteran's private 
gastroenterologist.  

Weighing the available medical evidence concerning the 
question of whether the veteran's established exposure to 
ionizing radiation during service caused the development of 
gastric lymphoma many years later, then, the Board finds that 
the evidence is at least in relative equipoise, presenting a 
reasonable doubt.  Resolving that doubt in the veteran's 
favor, therefore, the Board concludes that the criteria for 
service connection for non-Hodgkin's lymphoma with a total 
gastrectomy due to exposure to ionizing radiation have been 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for non-Hodgkin's lymphoma with a total 
gastrectomy due to exposure to ionizing radiation is granted.  



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


